Citation Nr: 1106495	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO. 07-27 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to additional Department of Veterans Affairs improved 
pension benefits for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1944 to November 
1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Nashville, 
Tennessee, Regional Office (RO) which denied the Appellant's 
claim for accrued Department of Veterans Affairs (VA) benefits.  
In June 2010, the Appellant submitted a Motion to Advance on the 
Docket.  In July 2010, the Board granted the Appellant's motion.  
In July 2010, the Board remanded the Appellant's claim to the RO 
for additional action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran denied on March [redacted], 2006.  

2.  The Appellant submitted a claim for accrued benefits which 
was received by the RO in May 2006.  

3.  The Veteran was not entitled to any VA periodic monetary 
benefits which were due and unpaid at the time of his death.  38 
U.S.C.A. § 5121 (West 2002 & Supp. 2010); 38 CFR § 3.1000 (2010).  




CONCLUSION OF LAW

Additional VA improved pension benefits for accrued benefits 
purposes are denied.  38 U.S.C.A. § 5121 (West 2002 & Supp. 
2010); 38 CFR § 3.1000 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, VCAA 
notice is not required because the issue presented involves a 
claim that cannot be substantiated as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and 
not the evidence is dispositive the Board should deny the claim 
on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(the VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant ineligible 
for the claimed benefit).  

II.  Historical Review

In May 1999, the Veteran was granted VA improved pension 
benefits.  The Veteran's April 2006 death certificate indicates 
that he died on March [redacted], 2006.  In an April 2006 written 
statement, the Appellant conveyed that she was "returning my 
husband's NSC pension check for 01 Apr[il]."  She requested that 
the check be re-issued to her "as an accrued benefit."  The 
Appellant subsequently submitted a March 2006 Application for 
Dependency and Indemnity Compensation, Death Pension and Accrued 
Benefits by a Surviving Spouse or Child (Including Death 
Compensation if Applicable) (VA Form 21-534) with the Veteran's 
April 2006 death certificate; an unsigned Medical Expense Report 
(VA Form 21- 8416) dated March 10, 2006, reflecting the Veteran's 
medical expenses for the period January 1, 2005, through December 
31, 2005; and several other documents.  The Appellant's 
application is stamped as having been received by the RO on May 
9, 2006.  The March 10, 2006, Medical Expense Report (VA Form 21- 
8416), has no stamp or other indication of its receipt.  

In August 2006, the RO denied the Appellant's claim for accrued 
VA benefits.  It informed the Appellant that:

We can't approve your claim for accrued 
benefits because VA didn't owe the Veteran 
any money.  We received the VA Form 21-8416 
(Medical Expense Report) you submitted 
reporting unreimbursed medical expenses for 
the year 2005.  Unfortunately, this 
evidence was not received at VA before the 
date of the Veteran's death.  Therefore, no 
accrued benefits are available.   


III.  Accrued Benefits

Accrued benefits are periodic monetary benefits to which an 
individual was entitled at death under existing ratings or 
decisions or those based on evidence in the file at the date of 
death and due and unpaid which, upon the death of such 
individual, be paid upon the death of the Veteran, to the 
Veteran's spouse, the Veteran's children, or the Veteran's 
dependent parent or parents.  38 U.S.C.A. § 5121 (West 2002 & 
Supp. 2010); 38 CFR § 3.1000 (2010).  

Generally, a pending appeal to the Board dies with the claimant.  
However, a Veteran's surviving spouse may claim accrued benefits 
due but not yet paid to the Veteran at the time of his death.  
Accrued benefits are periodic monetary benefits to which an 
individual was entitled at death under existing ratings or 
decisions or those based on evidence in the file at the date of 
death and were due and unpaid upon the death of such individual.  
An application for accrued benefits must be filed within one year 
after the date of a Veteran's death.  Entitlement to accrued 
benefits is to be determined based on evidence that was in the 
Veteran's file at the time of his death.  38 U.S.C.A. § 5121 
(West 2002 & Supp. 2010); 38 CFR § 3.1000 (2010); Ralston v. 
West, 13 Vet. App. 108, 113 (1999).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has clarified that a claim for accrued benefits 
is derivative of a claim made by the Veteran during his life.  
Accrued benefits, in contrast to benefits such as dependency and 
indemnity compensation, death compensation, and death pension, 
are sums owing to the Veteran for prior periods, but unpaid at 
the time of death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. 
Cir. 1996).  

The Appellant asserts that she is entitled to additional VA 
improved pension benefits for accrued benefit purposes.  In her 
September 2006 notice of disagreement (NOD), the Appellant 
asserted that the Veteran had submitted documentation of 
additional unreimbursed medical expenses prior to his death in 
order to increase his VA improved pension benefits; the VA 
returned the Veteran's May 10, 2006, Medical Expense Report (VA 
Form 21-8416) as he had forgotten to sign it; and she received 
the unsigned form and the supporting documentation from the VA 
following the Veteran's demise.  

In her April 2006 notice of disagreement, the Appellant states 
that the Veteran's medical expense report was submitted "prior 
to his death, 10 March 2006, but it was returned by the pension 
center because he forgot to sign it."  She advanced that "these 
unreimbursed expenses were an accrued benefit since he submitted 
the form prior to his death and should be paid."  In her August 
2007 Appeal to the Board (VA Form 9), the Appellant clarified 
that "before the original [VA medical expense form] was returned 
for his signature, my husband passed away."  

In his June 2010 Written Brief Presentation, the accredited 
representative asserted that "the Veteran submitted an unsigned 
medical expense form" on March 10, 2006, prior to his March [redacted], 
2006, death.  

In an August 2010 written statement, the Appellant reiterated 
that the Veteran had filed his Medical Expense Report (VA Form 
21- 8416) on March 10, 2006 prior to his death.  In his January 
2011 Post-Remand Written Brief of Arguments, the accredited 
representative asserted that "the Veteran filled out the VA Form 
21-8416 in a timely manner and submitted it to VA."  
 
The Board has reviewed the probative evidence of record including 
the Appellant's written statements on appeal.  The Appellant 
advances that she is entitled to additional VA improved pension 
benefits for accrued benefits purposes as the Veteran submitted 
an unsigned Medical Expense Report (VA Form 21-8416) dated March 
10, 2006, which was received by the VA prior to his March [redacted], 
2006, death.  In reviewing the claims file, the Board finds that 
there is no objective evidence that the March 10, 2006, Medical 
Expense Report was received by the VA prior to the Veteran's 
death.  In the absence of such evidence, the Board is unable to 
conclude that it was either actually or constructively in the 
Veteran's file at the time of his death.  

The Veteran was not entitled to any VA periodic monetary benefits 
which remained due and unpaid at the time of his death.  There 
were no claims pending at the time of the Veteran's death.  
Therefore, the Board finds that the Appellant is not entitled to 
additional VA improved pension benefits for accrued benefits 
purposes.  Where the law and not the evidence is dispositive of 
an Appellant's claim, the claim should be denied because of the 
absence of legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The benefits sought on appeal are denied.



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


